DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 10 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 10, the claim recites “A server used for treating a disorder…” in the first line of the claim. The specification at [0023] describes the server as being a hardware configuration with a processing device, display device, input device, storage device, and communication device. It is unclear how a server can treat a disorder. Appropriate correction is required. 
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-17 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. 
Step 1 of the Alice/Mayo Test 
Claims 1-9, 15-17 are drawn to a system for treating a disorder treatable by behavior change, which is within the four statutory categories (i.e. apparatus). Claims 10 is are drawn to a server used for treating a disorder treatable by behavior change, which is within the four statutory categories (i.e. apparatus). Claims 11-14 are drawn to a method for treating a disorder treatable by behavior change, which is within the four statutory categories (i.e. process). 
Step 2A of the Alice/Mayo Test - Prong One 
The independent claims recite an abstract idea. For example, claim 1 (and substantially similar with independent claims 10, 11, 12) recites: 
A system used for treating a disorder treatable by behavior change, the system comprising: 
a server; and 
a user terminal, 
wherein medical traits, associated with a disorder, for indicating medical traits of a patient are clustered into behavioral medical traits, knowledge-related medical traits, and cognitive medical traits, 
the server is configured to store each of a plurality of the behavioral medical traits, a plurality of the knowledge- related medical traits, and a plurality of the cognitive medical traits in association with one or more therapies, the plurality of behavioral medical traits each being further associated with, from among the plurality of knowledge-related medical traits and the plurality of cognitive medical traits, at least a cognitive medical trait, 
select a therapy to be executed from among the one or more therapies associated with, from among the plurality of behavioral medical traits, a behavioral medical trait selected to be treated, and therapies associated with knowledge-related medical trait information and cognitive medical trait information associated with the behavioral medical trait thus selected, and 
transmit therapy information for the therapy thus selected, and 
the user terminal is configured to present information for the therapy on the basis of the therapy information received.
These underlined elements recite an abstract idea that can be categorized, under its broadest reasonable interpretation, to cover the management of personal behaviors or interactions (i.e., following rules), but for the recitation of generic computer components. For example, but for the server, user terminal, the limitations in the context of this claim encompasses an automation of organizing medical information in order to select therapies and to present them once selected. If a claim limitation, under its broadest reasonable interpretation, covers management of personal behaviors or interactions but for the recitation of generic computer components, then the limitations fall within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas. See MPEP § 2106.04(a).
Dependent claims recite additional subject matter which further narrows or defines the abstract idea embodied in the claims (such as claims 2-9, 13, 14, 15-17 reciting particular aspects of treating a disorder treatable by behavior change). 
Step 2A of the Alice/Mayo Test - Prong Two 
The independent claim 1 (and substantially similar with independent claims 10, 11, 12) recites: 
A system used for treating a disorder treatable by behavior change, the system comprising: (merely invokes use of computer and other machinery as a tool as noted below, see MPEP 2106.05(f))
a server; and (merely invokes use of computer and other machinery as a tool as noted below, see MPEP 2106.05(f))
a user terminal, (merely invokes use of computer and other machinery as a tool as noted below, see MPEP 2106.05(f))
wherein medical traits, associated with a disorder, for indicating medical traits of a patient are clustered into behavioral medical traits, knowledge-related medical traits, and cognitive medical traits, 
the server is configured to store each of a plurality of the behavioral medical traits, a plurality of the knowledge- related medical traits, and a plurality of the cognitive medical traits in association with one or more therapies, the plurality of behavioral medical traits each being further associated with, from among the plurality of knowledge-related medical traits and the plurality of cognitive medical traits, at least a cognitive medical trait, (merely insignificant extrasolution activity steps as noted below, see MPEP 2106.05(g))
select a therapy to be executed from among the one or more therapies associated with, from among the plurality of behavioral medical traits, a behavioral medical trait selected to be treated, and therapies associated with knowledge-related medical trait information and cognitive medical trait information associated with the behavioral medical trait thus selected, and 
transmit therapy information for the therapy thus selected, and 
the user terminal is configured to present information for the therapy on the basis of the therapy information received. (merely insignificant extrasolution activity steps as noted below, see MPEP 2106.05(g))
The judicial exception is not integrated into a practical application. In particular, the additional elements do not integrate the abstract idea into a practical application, other than the abstract idea per se, because the additional elements amount to no more than limitations, which: 
amount to mere instructions to apply an exception (such as recitations of the server, user terminal, thereby invoking computers as a tool to perform the abstract idea, see applicant’s specification [0022]- [0023], see MPEP 2106.05(f))
add insignificant extra-solution activity to the abstract idea (such as recitation of storing behavioral traits; and presenting information for the therapy on a user terminal amounts to insignificant extrasolution activity, see MPEP 2106.05(g))
Dependent claims recite additional subject matter which amount to limitations consistent with the additional elements in the independent claims (such as claims 2-9, 13, 14, 15-17 recite additional limitations which amount to invoking computers as a tool to perform the abstract idea, and claims 2-9, 13, 14, 15-17 additional limitations which generally link the abstract idea to a particular technological environment or field of use).  Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology.  Their collective functions merely provide conventional computer implementation and do not impose a meaningful limit to integrate the abstract idea into a practical application.
Step 2B of the Alice/Mayo Test for Claims 
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to discussion of integration of the abstract idea into a practical application, the additional elements amount to no more than mere instructions to apply an exception and add insignificant extra-solution activity to the abstract idea.  Additionally, the additional elements, other than the abstract idea per se, amount to no more than elements which:
amount to elements that have been recognized as well-understood, routine, and conventional activity in particular fields (such as the server, user terminal, e.g., Applicant’s spec describes the computer system with it being well-understood, routine, and conventional because it describes in a manner that the additional elements are sufficiently well-known that the specification does not need to describe the particulars of such elements to satisfy 112a.  (See Applicant’s Spec. [0022]- [0023]); storing behavioral traits, e.g., storing and retrieving information in memory, Versata Dev. Group, MPEP 2106.05(d)(II)(iv); presenting the therapy information on a user terminal, e.g., outputting or providing access to the information, Symantec, 838 F.3d at 1321 and MPEP 2106.05(g)(3)). using server and user terminal, e.g., merely adding a generic computer, generic computer components, or a programmed computer to perform generic computer functions, Alice Corp. Pty. Ltd. v. CLS Bank Int’l, 134 S. Ct. 2347, 2358-59, 110 USPQ2d 1976, 1983-84 (2014).
Dependent claims recite additional subject matter which, as discussed above with respect to integration of the abstract idea into a practical application, amount to invoking computers as a tool to perform the abstract idea and are generally linking the abstract idea to a particular field of environment. Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually.  There is no indication that the combination of elements improves the functioning of a computer or improves any other technology.  Their collective functions merely provide conventional computer implementation.  Therefore, the claims are not patent eligible, and are rejected under 35 U.S.C. § 101. 
Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-17 are rejected under 35 U.S.C. 103 as being unpatentable over Allen et al. (US 2019/0163875) in view of Tran (US 2018/0253840).
Regarding claim 1, Allen discloses a system used for treating a disorder treatable by behavior change, the system comprising: 
a server; and (Allen Fig. 3 element 300)
a user terminal, (Allen Fig. 3 element 306)
wherein medical traits, associated with a disorder, for indicating medical traits of a patient are clustered into behavioral medical traits, knowledge-related medical traits (Allen [0096] The healthcare cognitive system 300 may interact with the user/patient 306 via a question 314 and response 316 exchange where the healthcare cognitive system 300 gathers more information about the patient, the symptoms 304, and the medical malady or condition of the patient. {knowledge traits} [0096] gathering information from the patient using various medical equipment, e.g., blood pressure monitors, thermometers, wearable health and activity monitoring devices associated with the patient such as a FitBit wearable device, a wearable heart monitor, or any other medical equipment that may monitor one or more medical characteristics of the patient {behavioral traits} [[0119] discloses clustering the patient attributes associated with the medical condition)
the server is configured to store each of a plurality of the behavioral medical traits, a plurality of the knowledge- related medical traits, the plurality of behavioral medical traits each being further associated with, from among the plurality of knowledge-related medical traits (Allen [0083] The set and order of algorithms used to identify the attributes may be correlated with annotations of the patient EMR data which may be ranked according to relevance and the rankings may be stored in an annotation ranking data structure 154 for each medical concept.
select a therapy to be executed from among the one or more therapies associated with, from among the plurality of behavioral medical traits, a behavioral medical trait selected to be treated, and therapies associated with knowledge-related medical trait information and the behavioral medical trait thus selected, and (Allen [0107] performing such treatment recommendation, e.g., a most relevant tumor size entity based on a particular attribute and corresponding annotation)
transmit therapy information for the therapy thus selected, and the user terminal is configured to present information for the therapy on the basis of the therapy information received. (Allen Fig. 3 and corresponding text; [0115] The results of the cognitive operation are then output to the user 306)
Allen does not appear to disclose medical traits, associated with a disorder, for indicating medical traits of a patient are clustered into cognitive medical traits; storing a plurality of the cognitive medical traits in association with one or more therapies; selecting a therapy based on cognitive medical trait information. However, Tran teaches it is old and well-known in the art of healthcare data processing wherein:
medical traits, associated with a disorder, for indicating medical traits of a patient are clustered into cognitive medical traits (Tran [0007] detect signs of stress and other mental/emotional health states of the user. [0279] Further contemplated as part of a user profile are non-pharmacologic treatment(s) (e.g., chiropractic, radiation, holistic, psychological, acupuncture, etc.), lifestyle characteristics (e.g., diet, alcohol intake, smoking habits), cognitive condition, behavioral health, and social well-being [0537] The system considers the following factors: medical condition, amount of weight to lose, physician observations regarding mental state of the patient)
storing a plurality of the cognitive medical traits in association with one or more therapies (Tran [0279] teaches storing the information such as cognitive condition in a user profile [0280] A user profile may, for example, be stored in a database and accessible for analysis of the user's reported hypertension metrics. In some embodiments, a user profile may be created before collecting and/or transmitting a set of hypertension metrics to be received by a server and/or database. In other embodiments, a user profile may be created concurrently with, or even after transmitting/receiving one or more hypertension metrics)
selecting a therapy based on cognitive medical trait information (Tran [0279] Further contemplated as part of a user profile are non-pharmacologic treatment(s) (e.g., chiropractic, radiation, holistic, psychological, acupuncture, etc.), lifestyle characteristics (e.g., diet, alcohol intake, smoking habits), cognitive condition, behavioral health, and social well-being [0280] A user profile may, for example, be stored in a database and accessible for analysis of the user's reported hypertension metrics. In some embodiments, a user profile may be created before collecting and/or transmitting a set of hypertension metrics to be received by a server and/or database. In other embodiments, a user profile may be created concurrently with, or even after transmitting/receiving one or more hypertension metrics [0296] The analysis may generate one or more recommended actions, and may transmit the recommended action(s) over at wired or wireless medium for display on at least one output device).
Therefore, it would have been obvious to one of ordinary skill in the art of healthcare data processing, before the effective filing date of the claimed invention, to modify Allen to incorporate cognitive traits, storing the cognitive traits, and selecting therapy based on the cognitive traits of the patient as taught by Tran in order to get a sense of their mood and how that can have an impact on their routine and therapy. See Tran [0384]. 
Regarding claim 2, Allen-Tran teaches the system according to claim 1, and Tran further teaches:
wherein the server is further configured to store a medical trait state indicating a state of each of the medical traits of each patient, (Tran [0007] detect signs of stress and other mental/emotional health states of the user. [0279] Further contemplated as part of a user profile are non-pharmacologic treatment(s) (e.g., chiropractic, radiation, holistic, psychological, acupuncture, etc.), lifestyle characteristics (e.g., diet, alcohol intake, smoking habits), cognitive condition, behavioral health, and social well-being [0537] The system considers the following factors: medical condition, amount of weight to lose, physician observations regarding mental state of the patient)
And Allen further discloses:
a standard selection probability factor for each of the one or more therapies associated with each of the medical traits, and an individual selection probability factor for each of the medical traits of each patient (Allen [0044] A set of output annotations related to entities and the associated attribute values is obtained. That is, for each attribute, a predetermined set of algorithms are applied and scored [0045] As the training process proceeds, different combinations and orders of these algorithms are applied and scored. After all of the various predetermined sets of algorithms are applied and scored for cluster C, final scores are computed for each predetermined set of algorithms applied, and the predetermined set of algorithms with the highest score is chosen. The scoring that was previously done was to sort attribute values {attribute value is construed as the individual probability factor; cluster score is construed as the standard selection probability factor})
the individual selection probability factor for each of the medical traits is determined on the basis of the medical trait state of each of the medical traits of the patient, and (Allen [0037] This information may be used to score the attributes when performing training of the cognitive system by weighting attributes more highly when the knowledge base indicates the attribute to be of relatively higher importance to a disease or other medical concept)
a selection probability of the therapy is determined on the basis of the standard selection probability factor for the therapy and the individual selection probability factor for a medical trait of the medical traits associated with the therapy. (Allen [0105] The healthcare cognitive system 300 processes the evidence in accordance with various cognitive logic algorithms to generate a confidence score for each candidate treatment recommendation indicating a confidence that the corresponding candidate treatment recommendation is valid for the patient)
Regarding claim 3, Allen-Tran teaches the system according to claim 2, and Allen further discloses wherein the individual selection probability factor is further determined on the basis of a cluster factor, and the cluster factor is determined per patient for each cluster of the medical traits. (Allen [0044] A set of output annotations related to entities and the associated attribute values is obtained. That is, for each attribute, a predetermined set of algorithms are applied and scored [0045] As the training process proceeds, different combinations and orders of these algorithms are applied and scored. After all of the various predetermined sets of algorithms are applied and scored for cluster C, final scores are computed for each predetermined set of algorithms applied, and the predetermined set of algorithms with the highest score is chosen. The scoring that was previously done was to sort attribute values).
Regarding claim 4, Allen-Tran teaches the system according to claim 3, and Tran further teaches wherein the server is further configured to store attributes of each patient, the attributes include at least one of a gender, an age, or an occupation, and the cluster factor is determined on the basis of the attributes. (Tran [0101] For the face recognizing process and the style recognizing process, the recommendation device detects a face region from a user image transmitted and extracts face feature information from the detected face region. Next, the recommendation device may recognize gender and age from the extracted face feature information or from the user's social network profile).
Regarding claim 5, Allen-Tran teaches the system according to claim 2, and Allen further discloses:
wherein the server is further configured to acquire effectiveness information indicating whether the medical trait associated with the therapy thus selected has improved, (Allen [0030] In some cases, the ordering of algorithms applied for identifying values for attributes/concepts defined for a particular disease or medical condition may be dynamically modified, or modified at the time of implementation of the disease or medical condition associated logic in the cognitive system. These modifications may be based on the identified set and order of algorithms learned to provide the preferred values for the attributes…Further training and tuning of the cognitive system may be required thereafter depending on the performance of the cognitive system for the new disease or medical condition, as may be performed using machine learning based on user feedback, however the clustering approach provides a high-performance baseline from which this additional training and tuning may be performed)
And Tran further teaches:
update the medical trait state of the patient on the basis of the effectiveness information, and change the individual selection probability factor on the basis of the medical trait state thus updated. (Tran [0257] The system may track a user's interactions and request feedback about their experience through assessments. The system may use this information as part of behavioral modeling to determine if the user interface and the content delivery mechanism have a significant effect on behavior change with the user. [0260] Over time, as the system finds increasing patterns as well as obtains feedback in pattern recognizer, the system may evaluate the effectiveness of intervention(s). If the system triggers an intervention based on user-perceived measures and it doesn't have significant effect on the behavior change…. When perception scoring is done for each intervention, it may result in a score called Intervention Effectiveness Score (IES). [0263] The system may construct one or plans including one or more interventions based on analysis performed, and may be implemented).
Regarding claim 6, Allen-Tran teaches the system according to claim 2, and Allen further discloses wherein the server is further configured to acquire effectiveness information indicating whether the medical trait associated with the therapy thus selected has improved, and change a cluster factor of a cluster to which the medical trait belongs on the basis of the effectiveness information. (Allen [0030] In some cases, the ordering of algorithms applied for identifying values for attributes/concepts defined for a particular disease or medical condition may be dynamically modified, or modified at the time of implementation of the disease or medical condition associated logic in the cognitive system. These modifications may be based on the identified set and order of algorithms learned to provide the preferred values for the attributes…Further training and tuning of the cognitive system may be required thereafter depending on the performance of the cognitive system for the new disease or medical condition, as may be performed using machine learning based on user feedback, however the clustering approach provides a high-performance baseline from which this additional training and tuning may be performed). 
Regarding claim 7, Allen-Tran teaches the system according to claim 2, and Allen further discloses wherein the server is further configured to acquire effectiveness information indicating whether the medical trait associated with the therapy thus selected has improved, and change the standard selection probability factor for the therapy thus selected on the basis of the effectiveness information. (Allen [0030] In some cases, the ordering of algorithms applied for identifying values for attributes/concepts defined for a particular disease or medical condition may be dynamically modified, or modified at the time of implementation of the disease or medical condition associated logic in the cognitive system. These modifications may be based on the identified set and order of algorithms learned to provide the preferred values for the attributes…Further training and tuning of the cognitive system may be required thereafter depending on the performance of the cognitive system for the new disease or medical condition, as may be performed using machine learning based on user feedback, however the clustering approach provides a high-performance baseline from which this additional training and tuning may be performed).
Regarding claim 8, Allen-Tran teaches the system according to claim 2, and Allen further discloses wherein the server is configured to, in the selection of the therapy, select two or more of the therapies, and transmit the therapy information for the two or more therapies thus selected, the user terminal is configured to present information for the two or more therapies on the basis of the therapy information received, and transmit, to a server, user selection information indicating a therapy selected by a user from the two or more therapies of the information presented, and the server is configured to change at least the standard selection probability factor on the basis of the user selection information. (Allen [0105] The candidate treatment recommendations may then be ranked according to their confidence scores and presented to the user/patient 306 as a ranked listing of treatment recommendations 328 [0107] the entity differentiation framework 350 provides functionality for selecting the appropriate entity in the patient EMR data 322 for performing such treatment recommendation [0105] The healthcare cognitive system 300 processes the evidence in accordance with various cognitive logic algorithms to generate a confidence score for each candidate treatment recommendation indicating a confidence that the corresponding candidate treatment recommendation is valid for the patient). 
Regarding claim 9, Allen-Tran teaches the system according to claim 7, and Allen further discloses wherein the standard selection probability factor thus changed is the standard selection probability factor for each of the therapies associated with the medical traits belonging to the cluster of the medical traits associated with the therapy thus selected. (Allen [0105] The healthcare cognitive system 300 processes the evidence in accordance with various cognitive logic algorithms to generate a confidence score for each candidate treatment recommendation indicating a confidence that the corresponding candidate treatment recommendation is valid for the patient).
Regarding claim 10, the claim recites substantially similar limitations as those already addressed in the rejection of claim 1, and, as such, is rejected for similar reasons as given above. 
Regarding claim 11, the claim recites substantially similar limitations as those already addressed in the rejection of claim 1, and, as such, is rejected for similar reasons as given above. 
Regarding claim 12, the claim recites substantially similar limitations as those already addressed in the rejection of claim 1, and, as such, is rejected for similar reasons as given above. 
Regarding claim 13, the claim recites substantially similar limitations as those already addressed in the rejection of claim 11, and, as such, is rejected for similar reasons as given above. Additionally, Tran further teaches a non-transitory computer-readable computer medium storing a set of programs for causing one or more processor to perform the method. (Tran [0563] The processor may be any kind of computational or processing device capable of executing program instructions, codes, binary instructions or the like that may directly or indirectly facilitate execution of program code or program instructions stored thereon). 
Regarding claim 14, the claim recites substantially similar limitations as those already addressed in the rejection of claim 13, and, as such, is rejected for similar reasons as given above.
Regarding claim 15, Allen-Tran teaches the system according to claim 1, and Tran further teaches wherein the disorder treatable by behavior change includes fatty liver. (Tran [0460] In many cases, the observed changes can be related to specific syndromes, e.g. a specific lesion in liver or kidney.)
Regarding claim 16, Allen-Tran teaches the system according to claim 1, and Tran further teaches wherein the disorder treatable by behavior change includes hypertension. (Tran [0199] teaches hypertension being the disorder) 
Regarding claim 17, Allen-Tran teaches the system according to claim 1, and Tran further teaches wherein the disorder treatable by behavior change includes a psychiatric disorder. (Tran [0464] One embodiment applies precision medicine treatment to many diseases, including common diseases such as diabetes, heart disease, Alzheimer's, obesity, and mental illnesses like depression, bipolar disorder, and schizophrenia, as well as rare diseases)
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMANDA R COVINGTON whose telephone number is (303)297-4604. The examiner can normally be reached Monday - Friday, 10 - 5 MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jason B. Dunham can be reached on (571) 272-8109. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/AMANDA R. COVINGTON/Examiner, Art Unit 3686                                                                                                                                                                                                        
/RACHELLE L REICHERT/Primary Examiner, Art Unit 3686